***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          TOWN OF NEWTOWN ET AL. v. GARY
                  GAYDOSH ET AL.
                    (AC 43209)
                      Elgo, Alexander and Suarez, Js.

                                   Syllabus

The defendants appealed to this court from the judgment of the trial court
    granting the plaintiffs’ motion for contempt. The defendants owned
    property that was located in the plaintiff town. In 2009, the plaintiffs
    commenced the underlying action seeking injunctive relief to compel
    the defendants to comply with certain zoning regulations. The parties
    entered into a joint stipulation, which, inter alia, prohibited the defen-
    dants from selling or having taken from the property by truck, or in any
    way removing from the property any soil, sand, gravel, clay, rock, or
    other earth material, and the trial court rendered judgment in accordance
    with the stipulation. Thereafter, the plaintiffs filed several postjudgment
    motions for contempt alleging that the defendants had violated the terms
    of the stipulated judgment. The trial court granted the plaintiffs’ first
    motion, filed in 2011, and entered certain orders. Following the plaintiffs’
    second motion for contempt, filed in 2013, the trial court ordered the
    parties to conduct periodic meetings at the property to monitor the
    defendants’ compliance with the judgment. When the town was satisfied
    that the defendants were in compliance with the judgment, the plaintiffs
    withdrew their motion. In 2018, the plaintiffs received several complaints
    about noise and excess truck traffic on the property. In response, the
    plaintiffs took aerial photographs of the property in January, 2019, which
    depicted construction equipment and stockpiles of construction materi-
    als on the property. The plaintiffs filed their third motion for contempt,
    the resolution of which served as the basis for the present appeal. The
    court found that the defendants had wilfully violated the judgment by
    using the property for commercial rock mining and construction related
    operations and they had concealed their noncompliance with the judg-
    ment. The court granted the motion and imposed sanctions against the
    defendants, including a $13,800 fine, a conditional fine of $100 per day
    until the defendants purged their contempt by restoring the property
    to its prior condition, and injunctive relief ordering, inter alia, that the
    defendants remove any improperly buried materials from the site. Held:
1. Contrary to the defendants’ claim, the trial court’s finding that the defen-
    dants had violated the terms of the stipulated judgment by engaging in
    commercial mining and construction related operations on the property
    was not clearly erroneous: the court’s finding was supported by the
    evidence presented at the hearing on the motion for contempt, specifi-
    cally, the photographs of the property that showed the use of certain
    construction equipment and stockpiles of construction materials, and
    testimony from the town’s land use enforcement officer about the condi-
    tion of the property; moreover, it was apparent from the court’s decision
    that it doubted the defendants’ credibility and, instead, chose to credit
    the evidence presented by the plaintiffs, which it was entitled to do as
    the trier of fact.
2. This court concluded that the trial court did not abuse its discretion in
    imposing sanctions related to its finding of contempt, this court having
    considered the defendants’ wilful and continued violation of the judg-
    ment, the defendants’ efforts to conceal their noncompliance with the
    judgment, and the purpose of the sanctions, which was to ensure the
    defendants’ future compliance with the judgment.
       Argued October 18, 2021—officially released March 15, 2022

                             Procedural History

  Action seeking temporary and permanent injunctions
ordering the defendants to comply with certain zoning
regulations, and for other relief, brought to the Superior
Court in the judicial district of Danbury, where the
court, Maronich, J., rendered judgment in accordance
with the parties’ stipulation; thereafter, the court, Kru-
meich, J., granted the plaintiffs’ motion for contempt,
and the defendants appealed to this court. Affirmed.
  David V. DeRosa, for the appellants (defendants).
  Alexander Copp, with whom, on the brief, was Joseph
G. Walsh, for the appellees (plaintiffs).
                          Opinion

   SUAREZ, J. The defendants, Gary Gaydosh, Barbara
Gaydosh, and Justin Gaydosh, appeal from the judg-
ment of the trial court granting the motion for contempt
filed by the plaintiffs, the town of Newtown (town) and
its zoning enforcement officer, Gary Frenette,1 for the
defendants’ alleged violation of a stipulated judgment
entered into by the plaintiffs and the defendants and
rendered by the court to remedy zoning violations on
the defendants’ property. On appeal, the defendants
claim that (1) the court’s finding that they had violated
the terms of the judgment was not supported by the
evidence and (2) the court abused its discretion with
respect to the sanctions imposed as a result of its finding
of contempt. We affirm the judgment of the trial court.
   The following facts, which are ascertained from the
record and the trial court’s memorandum of decision,
and procedural history are relevant to this appeal. At
all relevant times, the defendants owned real property
known as 90A Huntington Road in Newtown (property).
In July, 2009, the plaintiffs brought a zoning enforce-
ment action against the defendants, alleging that the
defendants were committing various zoning violations
on the property. The plaintiffs alleged that the defen-
dants had violated §§ 8.08.210, 8.03.722, and 1.06.1000
of the Newtown Zoning Regulations (regulations). Spe-
cifically, the plaintiffs alleged that the defendants had
(1) ‘‘conducted, or allowed to [be] conducted, the exca-
vation, processing, addition and removal of soil, rock,
or other earth material on the property,’’ in violation
of § 8.08.210;2 (2) ‘‘caused or allowed dump trucks and
other vehicles not permitted in the residential zone to
be parked or stored on the property,’’ in violation of
§ 8.03.722;3 and (3) ‘‘caused or allowed the dissemina-
tion of noise or vibration beyond the property lot,’’ in
violation of § 1.06.1000.4 The plaintiffs sought tempo-
rary and permanent injunctive relief to compel the
defendants to comply with the relevant provisions of
the regulations, as well as fines and attorney’s fees
pursuant to General Statutes § 8-12.5
   To resolve the complaint, the parties entered into a
joint stipulation. The written stipulation prohibited the
defendants from ‘‘bring[ing] onto [the] property from
other locations, or hav[ing] or allow[ing] others to bring
onto [the property] any soil, sand, gravel, clay, rock, or
earth material . . . .’’ (Citation omitted.) It also prohib-
ited the defendants from ‘‘bring[ing] or hav[ing] deliv-
ered any type of manure to [the] property unless used
as fertilizer for new greenhouses or for growing crops.’’
Under the stipulation, the defendants also were not
permitted to ‘‘sell or have taken from [the] property by
truck, or in any way remove from [the property] any
soil, sand, gravel, clay, rock, or other earth material
. . . .’’ (Citation omitted.)
   The stipulation, however, did permit the defendants
to compost and sell material in accordance with a
Department of Environmental Protection Comprehen-
sive Nutrient Management Plan. Such a plan subse-
quently was prepared in April, 2011, for the Department
of Environmental Protection by Joseph E. Polulech.6
The stipulation also permitted the defendants to con-
duct farming activities, but it specifically prohibited
‘‘the processing, stockpiling, or sale of any materials not
associated with farming other than composted waste
produced directly as a byproduct of the housing of
horses and livestock’’ on the property. The stipulation
further prohibited ‘‘the mixing, screening, crushing,
blending, or combining of materials other than those
allowed for composting operations in an approved Com-
prehensive Nutrient Management Plan . . . .’’ Finally,
with respect to vehicles and machinery, the stipulation
provided that ‘‘[t]he storage or parking of any piece of
construction equipment, dump truck and other heavy
truck of a type not ordinarily used as a means of trans-
portation for people is not permitted on . . . this prop-
erty, in this residential zone . . . . The use of operable
motor vehicles normally used on farms for farming
activities is permitted . . . . The defendants will not
store or park any piece of construction equipment,
dump truck and other heavy truck of a type not ordi-
narily used as a means of transportation for people on
. . . this property unless used on the farm for farming
activities after April 15, 2011.’’ (Citations omitted.) On
March 4, 2011, the court, Maronich, J., rendered judg-
ment in accordance with the parties’ stipulation.
   On June 8, 2011, the plaintiffs filed a motion for con-
tempt against the defendants, alleging that the defen-
dants had violated the terms of the stipulated judgment.
On March 2, 2012, following several days of hearings,
the trial court, Wenzel, J., issued a memorandum of
decision granting the motion for contempt, in which
it found that the defendants wilfully had violated the
judgment. To remedy the violation, the court ordered
the defendants to maintain a written record of the entry
and departure of trucks from the property and to pres-
ent the record to the town on a monthly basis. The
court also awarded costs and attorney’s fees to the
plaintiffs.
   On December 3, 2013, the plaintiffs filed another
motion for contempt, alleging that the defendants had
continued to violate the judgment. Following a hearing,
the trial court, Roraback, J., ordered that the parties
conduct periodic meetings at the property to monitor
the defendants’ compliance with the judgment. The par-
ties held these meetings for eighteen months, during
which time the town was satisfied that the defendants
were in compliance with the judgment. On October 5,
2016, the plaintiffs withdrew the contempt motion.
  In 2018, the plaintiffs became concerned that the
defendants had resumed conducting prohibited activi-
ties on the property. In response to several neighbors’
complaints about noise and excess truck traffic on the
property, the plaintiffs flew a drone over the property
to take aerial photographs on January 4, 2019. Accord-
ing to the plaintiffs, the photographs suggested that
the defendants were once again using the property for
commercial mining and construction operations in vio-
lation of the judgment.
   Relying on the photographs, the plaintiffs filed another
motion for contempt against the defendants on January
15, 2019, the resolution of which is the subject of the
present appeal. In the motion, the plaintiffs specifically
alleged that the defendants had violated the judgment
by (1) conducting ‘‘[e]xtensive screening and processing
of various materials’’; (2) conducting ‘‘[e]xtensive stock-
piling of wood, stumps, asphalt pieces and millings’’;
(3) engaging in ‘‘[n]umerous and extensive excavation
creating ponds’’; (4) stockpiling various materials asso-
ciated with mining; (5) using the property as a landfill;
and (6) storing construction equipment and heavy trucks
on the property. The plaintiffs sought an order to cor-
rect the violations, as well as fines and attorney’s fees.
   On February 11, 2019, a hearing on the motion for
contempt was held before the trial court, Krumeich, J.
Although notice of the hearing was duly provided to
the defendants, they did not appear at the hearing. Dur-
ing the hearing, the plaintiffs presented the testimony
of Steve Maguire, a land use enforcement officer for
the town. Maguire testified that, during the months that
preceded the hearing, he had received multiple com-
plaints concerning the property. Maguire further testi-
fied that, after receiving several complaints, he used a
drone that was borrowed from the Newtown Police
Department to take aerial photographs of the property
to determine the nature of the activities that were being
conducted on the property. The photographs were
entered into evidence at the hearing.
   On the basis of the photographs, Maguire determined
that a large portion of the property was being used for
a commercial mining operation. During his testimony,
Maguire described the operation to include material
processing, the sale and transport of gravel, sand, and
soil, and the dumping and burying of material. Maguire
explained that the photographs depict ‘‘large earth exca-
vations’’ as well as areas where stumps and debris have
been buried. He also noted that the photographs show
‘‘extensive sorting machines which process out stone,
sand, [and] soil’’ and multiple excavators. He character-
ized the property as a ‘‘large scale commercial operation
which is in no way a farming operation including com-
posting of manure.’’ Maguire testified that the farming
operation that he observed in previous inspections was
too small to necessitate the equipment that was being
used on the property in January, 2019, as depicted in
the drone photographs. With respect to composting,
Maguire testified that the windrows7 that were pre-
viously on the property had been replaced with the
excavation and sorting area. The plaintiffs asked the
court to find the defendants in contempt and to impose
daily fines and issue an order requiring the defendants
to submit to a physical inspection of the property.
  Following the hearing, but before the court reached
a decision, the defendants moved to reargue and open
the evidence on the ground that their counsel had mis-
takenly thought that the hearing was scheduled for a
different date. On February 20, 2019, the court granted
the motion and opened the evidence to permit the defen-
dants to cross-examine Maguire and to present evi-
dence. Accordingly, the court scheduled an additional
hearing to occur on April 8, 2019.
   Prior to that hearing, on February 28, 2019, the plain-
tiffs filed a motion to inspect the defendants’ property.
The court granted the motion on that same day, finding
that there was probable cause to believe that there may
be a zoning violation on the property. The defendants
objected to the plaintiffs’ request to inspect the property
and asked the court to continue the hearing that was
scheduled for April 8, 2019, but the court denied their
requests. On Friday, April 5, 2019, Maguire was permit-
ted to inspect the property.
   At the hearing on April 8, 2019, the court permitted
both the plaintiffs and the defendants to present evi-
dence. Maguire testified on behalf of the plaintiffs con-
cerning his April 5, 2019 inspection of the property. The
plaintiffs also entered into evidence photographs of
the property that were taken during the April 5, 2019
inspection. Maguire described the January 4, 2019 aerial
photographs to show large piles of asphalt, concrete,
and stumps, which are not consistent with composting.
Maguire testified that it appeared that the property was
being used as a construction and materials processing
site. During his testimony, he also compared photo-
graphs taken in 2014, when the defendants’ compliance
with the judgment was being monitored, to the January
4, 2019 and the April 5, 2019 photographs. Maguire
opined that the 2014 photographs depicted a legitimate
composting operation, while the January 4, 2019 photo-
graphs depicted an excavation business and the April
5, 2019 photographs depicted only ‘‘some’’ composting
operations with a couple of windrows that were ‘‘freshly
. . . turned over.’’
   Gary Gaydosh also testified at the hearing. He testi-
fied that he was conducting only farming and compost-
ing operations on the property. He explained that the
heavy machinery on the property was used to mix the
windrows as part of the composting process. He further
explained that the stone that Maguire observed ‘‘comes
from when you scrape . . . the manure off the fields
. . . .’’ When manure is scraped off the fields, ‘‘stones
get mixed up with the hay . . . the compost, the shav-
ings, the chips.’’ He testified that, because he is not
permitted to sell the stones, he stockpiles the stones
that get pulled up from the ground when manure is
scraped off the fields.
   On May 30, 2019, the court, in a detailed memoran-
dum of decision, granted the plaintiffs’ January 15, 2019
motion for contempt. The court found in relevant part:
‘‘The aerial photographs taken on January 4, 2019, show
a large scale nonfarming operation in violation of zoning
laws and the judgment. These photographs confirmed
the citizen complaints to the town that there was exces-
sive noise and truck traffic to and from the site because
of commercial operations not permitted under the judg-
ment and contrary to the zoning law. The defendants
offered no evidence to back their assertion the heavy
truck traffic was from normal farming operations. The
photographs show use of construction equipment on
the site, including six different excavators, large sorting
equipment, several dump trucks and payloaders, that
are placed consistent with use of the site for commercial
mining and construction related operations. The photo-
graphs and credible testimony show the property has
been used for commercial rock mining, with a pool
dug for cleaning rock quarried from the property. The
credible evidence also indicates the site has been used
in connection with defendant Justin Gaydosh’s JMB
construction business for sorting, screening, and clean-
ing of materials from off-site and storage in stockpiles
of construction materials including fill, wood, stumps,
sand and gravel, storage of asphalt millings, including
large pieces of asphalt, beyond the amount of asphalt
millings that could be anticipated for patching and fill-
ing the farm roads. There is also credible evidence that
there has been burial of materials imported into the
site, including large logs, stumps and asphalt, which is
consistent with use of the site as a transfer station. The
January photographs do not show a large composting
operation; the composting windrows . . . Maguire had
observed on previous site visits in 2014–2015 were miss-
ing. The January, 2019 photographs show excavation
of the site for commercial mining and construction, not
a composting operation.
   ‘‘The April 5, 2019 photographs produced by the town
and April 7, 2019 photographs produced by the defen-
dants show that the site has been materially changed by
covering over the previous conditions with soil, wood
chips, and composting materials. Subsurface holes
shown on the January photo[graphs] have been filled
in. Mounds of rock and other material dug from the
earth that were shown in the January photographs have
been flattened and covered with dirt. Logs and stumps
that were stockpiled in January have been removed and
covered over with soil. Other piles of asphalt in excess
of that needed to maintain farm roads and stumps
remained on-site. Windrows have been constructed
where none were shown in January. Equipment that
was there in January was moved off-site and other
pieces of equipment were repositioned and placed to
make it appear they were used for composting. The
defendants’ clean-up efforts were obviously to recreate
conditions that existed in 2014, when the town has last
inspected the premises and the defendants’ composting
operation. The cover-up activities were not good faith
efforts to comply with the judgment or to purge con-
tempt but were rather short-term measures designed
to thwart the inspection ordered by the court and to
deceive the court that the defendants’ contumacious
conduct had ceased.
   ‘‘The credible evidence reveals that the defendants
used the delay occasioned by their failure to appear at
the February 11, 2019 [hearing] to cover over evidence
of their violation of the zoning laws and judgment. The
defendants’ violation of the judgment and their conduct
to cover up the violations were wilful violations of the
judgment for which they are held in contempt. The
court is convinced [that the] defendants will continue
their violation of the judgment unless cited for contempt
and compelled to purge their contempt by discontinuing
nonpermitted operations and removal of construction
materials and excess asphalt and wood piles from the
site. In addition, the site shall be subject to periodic
inspections to monitor compliance with zoning laws.
Unless there is continued monitoring and consequences
from noncompliance with the judgment the court is
convinced the defendants will resume their pattern of
noncompliance and dissembling. Further, the court is
mindful that the town should not bear the financial
burden of continued monitoring of the defendants’
activities.
   ‘‘The defendants’ wilful violation of the judgment and
their circumvention of prior inspection orders requires
periodic inspections to ensure compliance with the zon-
ing laws and judgment. The judgment had provided for
the defendants to provide notice to [the town] when
more than three trucks were expected to enter or exit
the property and allowed [the town] to visually inspect
any truck entering or exiting the property at any time.
This judgment remains in effect. Judge Roraback’s
order for periodic inspections was entered in response
to a motion for contempt and, although it held for eigh-
teen months, was inadequate to ensure continued com-
pliance after the inspections were discontinued.’’ (Foot-
notes omitted.)
    After setting forth its findings, the court noted that,
‘‘[i]n light of the contumacious conduct described above,
and the defendants’ resistance to reasonable inspection
by zoning officials, a more rigorous inspection plan is
required to ensure compliance with zoning laws and the
judgment.’’ The court ordered the following measures:
‘‘The town is permitted to take aerial photographs of the
portion of the property where the violations occurred,
without prior notice to the defendants. Periodically,
municipal agents are entitled to enter the property on
any weekday during regular business hours to inspect
for compliance with the above, without prior notice to
the defendants. The defendants shall resume providing
notice of truck activity as provided in the judgment and
the monthly recording and reporting truck activity to
the town as ordered by Judge Wenzel.
   ‘‘The defendants are fined $150 per day for the period
[of] January 4, 2019, to April 5, 2019 . . . for a total
fine of $13,800 related to their wilful violation and cover-
up of violations of the judgment. The defendants are
fined $100 per day from April 6, 2019, until they purge
their contempt by removal of the excess asphalt, stumps
and construction materials stored or buried on the site
and the removal of equipment not used in permitted
farming or composting activities. The defendants shall
inform the town which vehicles on-site are used in such
permitted operations on or before June 15, 2019. The
defendants shall designate initially the piles of wood
and asphalt the defendants assert is for farm use, and
the parties shall confer as to any vehicles or excess
material that shall be removed from the site. If the
parties are unable to agree as to the vehicles and excess
material to be removed, the court will decide the issue
after a hearing. The defendants will dig test holes at
their expense in the areas where the town suspects
they have buried materials not permitted under the
judgment and shall remove any improperly buried mate-
rials from the site. The town’s agents shall be present
when test holes are dug and for the removal of any
prohibited material.
  ‘‘On or before July 15, 2019, the defendants shall
deposit $10,000 in an account to be held in escrow by
an agent designated by the town, which shall be used
to defray the town’s cost of continued inspections and
enforcement of this order.’’ This appeal followed.
                             I
  The defendants first claim that the evidence did not
support the court’s finding that they had ‘‘engaged in
mining, commercial sales of materials, or anything other
than the sale of composted material . . . .’’ We do
not agree.
   We begin by setting forth the legal principles and
standard of review relevant to this claim. ‘‘The court
has an array of tools available to it to enforce its orders,
the most prominent being its contempt power. . . .
Our law recognizes two broad types of contempt: crimi-
nal and civil. . . . Civil contempt . . . is not punitive
in nature but intended to coerce future compliance with
a court order, and the contemnor should be able to
obtain release from the sanction imposed by the court
by compliance with the judicial decree. . . . A civil
contempt finding thus permits the court to coerce com-
pliance by imposing a conditional penalty, often in the
form of a fine or period of imprisonment, to be lifted if
the noncompliant party chooses to obey the court. . . .
  ‘‘To impose contempt penalties . . . the trial court
must make a contempt finding, and this requires the
court to find that the offending party wilfully violated
the court’s order; failure to comply with an order, alone,
will not support a finding of contempt. . . .
   ‘‘We review the court’s factual findings in the context
of a motion for contempt to determine whether they
are clearly erroneous. . . . A factual finding is clearly
erroneous when it is not supported by any evidence in
the record or when there is evidence to support it, but
the reviewing court is left with the definite and firm
conviction that a mistake has been made.’’ (Citations
omitted; internal quotation marks omitted.) Wethers-
field v. PR Arrow, LLC, 187 Conn. App. 604, 652–53,
203 A.3d 645, cert. denied, 331 Conn. 907, 202 A.3d
1022 (2019).
  The defendants argue that the evidence did not sup-
port a finding that they ‘‘engaged in mining, commercial
sales of materials, or anything other than the sale of
composted material . . . .’’ We disagree and conclude
that the court’s findings with respect to the defendants’
activities on their property were not clearly erroneous.
   At the hearing, Maguire testified about the conditions
of the property on January 4, 2019, on the basis of the
aerial drone photographs, and April 5, 2019, on the
basis of his physical inspection. In concluding that the
defendants had violated the judgment, the court found
the observations and conclusions made by Maguire to
be credible and reliable. The court began by finding
that ‘‘the aerial photographs taken on January 4, 2019,
show a large scale nonfarming operation in violation
of zoning laws and the judgment.’’ The court explained
that the photographs show the ‘‘use of construction
equipment on the site, including six different excava-
tors, large sorting equipment, several dump trucks and
payloaders . . . .’’ The court noted that the use of this
type of machinery is ‘‘consistent with use of the site
for commercial mining and construction related opera-
tions.’’
   The court referred explicitly to the credibility of the
evidence presented by the plaintiffs. The court found
that the ‘‘photographs and credible testimony show the
property has been used for commercial rock mining
. . . .’’ Further, the court found that the ‘‘credible evi-
dence also indicates the site has been used in connection
with defendant Justin Gaydosh’s . . . construction
business for sorting, screening and cleaning of materials
from off-site and storage in stockpiles of construction
materials . . . .’’ There was also ‘‘credible evidence that
there has been burial of materials imported into the
site, including large logs, stumps and asphalt, which is
consistent with the use of the site as a transfer station.’’
The court further found that the compost windrows
that were previously observed during the property visits
in 2014 and 2015 were gone, which indicated that the
defendants were not engaged in a large composting oper-
ation.
   Finally, on the basis of the April 5, 2019 photographs
presented by the plaintiffs and the April 7, 2019 photo-
graphs presented by the defendants, the court found
that the ‘‘credible evidence reveals that the defendants
used the delay occasioned by their failure to appear at
the February 11, 2019 [hearing] to cover over evidence
of their violation of the zoning laws and judgment.’’ It
is apparent from the court’s decision that the court
doubted the defendants’ credibility and instead chose
to credit the evidence presented by the plaintiffs, which
it was entitled to do as the trier of fact.
   Our review of the record supports the court’s conclu-
sion that the defendants engaged in commercial mining
and construction related operations. The defendants do
not dispute that activities of this nature were prohibited
by the judgment. The record also supports the court’s
conclusion that the defendants were not engaged in a
permitted composting operation as they claimed to be.
Because we determine that the evidence supports the
court’s findings, we conclude that the court’s findings
with respect to the defendants’ activities on the prop-
erty were not clearly erroneous.
                             II
  The defendants next claim that the court abused its
discretion with respect to the sanctions imposed as a
result of its finding of contempt. That claim relates
to the monetary sanction imposed for the defendants’
contemptuous conduct occurring prior to April 6, 2019,
the conditional sanction imposed upon them beginning
on April 6, 2019, and the award of injunctive relief. We
disagree that the court abused its discretion.
   We first address the fine of $13,800, equal to $150
per day for the period of January 4, 2019, through April
5, 2019. With respect to this fine, the defendants appear
to argue that the court abused its discretion in imposing
the fine because the amount of the fine was excessive.
The court explained that it imposed the sanction for
the defendants’ ‘‘wilful violation and cover-up of viola-
tions of the judgment.’’ ‘‘The court has the power to
fine one who has been found in contempt.’’ Friedlander
v. Friedlander, 191 Conn. 81, 86, 463 A.2d 587 (1983);
see also Tufano v. Tufano, 18 Conn. App. 119, 125, 556
A.2d 1036 (1989). On appeal, orders imposing fines or
sanctions related to a finding of contempt are reviewed
under an abuse of discretion standard. See Tufano v.
Tufano, supra, 125.
  We note that, in Friedlander, the plaintiff filed five
separate contempt motions in order to rectify the defen-
dant’s continued violation of a postdissolution order.
Friedlander v. Friedlander, supra, 191 Conn. 86. Despite
the court’s imposition of fines and other relief in con-
nection with prior contempt motions, the defendant
continued to violate the order. Id., 86–87. After granting
the motion for contempt underlying the appeal in Fried-
lander, the trial court imposed a $1000 fine on the
defendant as a sanction for his continued violation of
the court’s order. Id., 87. On appeal, the defendant
argued that the fine was ‘‘arbitrary and capricious and
excessive.’’ Id., 86. Our Supreme Court, noting the
defendant’s history of noncompliance, concluded that
the sanction did not reflect an abuse of discretion. Id.,
86–87.
   The rationale in Friedlander applies to the present
claim. Here, when we consider the history of contempt
motions filed by the plaintiffs and the history of viola-
tions found by the court, we are unable to conclude that
the $13,800 fine imposed on the defendants reflected
an abuse of discretion. The court found not only that
the defendants had wilfully violated the judgment but
also that the defendants had attempted to cover up the
violations in an attempt to circumvent the court’s order.
The court found that the defendants’ ‘‘cover-up activi-
ties were not good faith efforts to comply with the
judgment or to purge contempt but were rather short-
term measures designed to thwart the inspection
ordered by the court and to deceive the court that the
defendants’ contumacious conduct had ceased.’’ In an
effort to achieve the defendants’ compliance with the
judgment rendered in the plaintiffs’ favor, the plaintiffs
filed three separate motions for contempt over the
course of several years. These efforts were the direct
result of the defendants’ wilful and continued violation
of the judgment. Given these facts, and especially the
defendants’ purposeful circumvention of the judgment,
we are not persuaded that the court abused its discre-
tion in issuing the fine.
   The court also imposed on the defendants a condi-
tional fine of $100 per day beginning on April 6, 2019,
until they purged their contempt by restoring the prop-
erty to its prior condition. ‘‘A civil contempt finding . . .
permits the court to coerce compliance by imposing a
conditional penalty, often in the form of a fine or period
of imprisonment, to be lifted if the noncompliant party
chooses to obey the court.’’ (Internal quotation marks
omitted.) Wethersfield v. PR Arrow, LLC, supra, 187
Conn. App. 652. As previously noted, on appeal, we
review the propriety of the fines imposed for civil con-
tempt pursuant to an abuse of discretion standard. See
Medeiros v. Medeiros, 175 Conn. App. 174, 202, 167 A.3d
967 (2017). ‘‘The evaluation of civil contempt penalties
depends to a great extent on whether the penalties
are considered at the time they are first conditionally
imposed for the purpose of coercing compliance or are
considered after the contempt has been purged and
the penalties are finalized. When the penalties are first
imposed, the propriety of the court’s exercise of its
discretion turns on the reasonableness of the amount
of the coercion that the court deems necessary, keeping
in mind the court’s ultimate power to reduce the penal-
ties once the contempt has been purged.’’ Papa v. New
Haven Federation of Teachers, 186 Conn. 725, 738, 444
A.2d 196 (1982).
  Contrary to the defendants’ contentions, this fine was
clearly within the court’s discretion. At the time that
the conditional penalties were imposed, the contempt
had not yet been purged. The purpose of the fine was
to coerce compliance with the judgment. Considering
the court’s finding concerning the defendants’ long his-
tory of noncompliance with the judgment and the defen-
dants’ continued efforts to hide their noncompliance,
we are unable to conclude that the fines imposed on
the defendants constitute an unreasonable amount of
coercion. Thus, the defendants have not demonstrated
that an abuse of discretion occurred.
   We next address the defendants’ challenge to the
court’s order of injunctive relief. ‘‘[T]he trial court’s
continuing jurisdiction to effectuate prior judgments
. . . is not separate from, but, rather, derives from, its
equitable authority to vindicate judgments. . . . [S]uch
equitable authority does not derive from the trial court’s
contempt power, but, rather, from its inherent powers.’’
(Emphasis omitted; internal quotation marks omitted.)
Wethersfield v. PR Arrow, LLC, supra, 187 Conn. App.
653–54. ‘‘The issuance of an injunction and the scope
and quantum of injunctive relief rests in the sound dis-
cretion of the trier. . . . [T]he court’s ruling can be
reviewed only for the purpose of determining whether
the decision was based on an erroneous statement of
law or an abuse of discretion.’’ (Citation omitted; inter-
nal quotation marks omitted.) FirstLight Hydro Gener-
ating Co. v. Stewart, 328 Conn. 668, 685, 182 A.3d 67
(2018). ‘‘In determining whether there has been an
abuse of discretion, every reasonable presumption
should be given in favor of the correctness of the court’s
ruling. . . . Reversal is required only [when] an abuse
of discretion is manifest or [when] injustice appears to
have been done.’’ (Internal quotation marks omitted.)
Wethersfield v. PR Arrow, LLC, supra, 645.
   In the present case, the court ordered injunctive relief
requiring, inter alia, that the town be permitted to ‘‘dig
test holes at [the defendants’] expense in the areas
where the town suspects they have buried materials
not permitted under the judgment and [ordered the
defendants to] remove any improperly buried materials
from the site.’’ It is clear from the memorandum of
decision that the purpose of the order was to determine
whether the defendants were complying with the judg-
ment and to ensure their future compliance. Consider-
ing the defendants’ history of noncompliance, their
prior efforts to conceal their noncompliance, and the
clear purpose of the order to ensure compliance with
and to effectuate the court’s judgment, we conclude
that the court did not abuse its discretion in imposing
sanctions in the present case.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     For clarity, in this opinion we refer to the town of Newtown and Frenette
collectively as the plaintiffs and individually by name. We also refer to
Gary Gaydosh, Barbara Gaydosh, and Justin Gaydosh collectively as the
defendants and, when necessary, individually by name.
   2
     Section 8.08.210 provides: ‘‘No excavation, removal, grading, or addition
of soil, loam, sand, gravel, clay, rock, or any other earth material upon land
or premises not in public use in the Town of Newtown shall be commenced
or conducted, except in accordance with and subject to the provisions of
these regulations.’’ Newtown Zoning Regs., § 8.08.210.
   3
     Section 8.03.722 provides: ‘‘Outside storage of any piece of construction
equipment, dump truck, garbage truck or other heavy truck of a type not
ordinarily used as a means of transportation for people is prohibited in all
zones.’’ Newtown Zoning Regs., § 8.03.722.
   4
     Section 1.06 provides: ‘‘The following uses, buildings or structures are
specifically prohibited throughout all zones, even if only an accessory use
. . . .’’ Newtown Zoning Regs., § 1.06.
   Section 1.06.1000 describes the prohibited uses under § 1.06 to include
the following: ‘‘Dissemination of smoke, dust, observable gas or fumes,
noise, odor, vibration, or light beyond the lot on which the use is being
conducted. Violation of the specific performance standards established by
Article VIII, Section 10 of these regulations for the Industrial Zones in which
they apply shall automatically be considered a violation of this section. This
section may also be found to be violated in any zone where the Zoning
Enforcement Officer finds the existence of the items listed in the first
sentence of this section without regard to said performance standards.’’
Newtown Zoning Regs., § 1.06.1000.
   5
     General Statutes § 8-12 provides in relevant part: ‘‘If any . . . land has
been used, in violation of any provision . . . of any bylaw, ordinance, rule
or regulation made under the authority conferred hereby, any official having
jurisdiction, in addition to other remedies, may institute an action or proceed-
ing to prevent such unlawful . . . use or to restrain, correct or abate such
violation . . . . The owner or agent of any building or premises where a
violation of any provision of such regulations has been committed or exists
. . . shall be fined not less than ten dollars or more than one hundred
dollars for each day that such violation continues; but, if the offense is
wilful, the person convicted thereof shall be fined not less than one hundred
dollars or more than two hundred fifty dollars for each day that such violation
continues . . . . If the court renders judgment for such municipality and
finds that the violation was wilful, the court shall allow such municipality its
costs, together with reasonable attorney’s fees to be taxed by the court. . . .’’
   6
     Polulech is an engineer and the president of JEP Engineering Company,
a private company that was hired to prepare the Comprehensive Nutrient
Management Plan for the Department of Environmental Protection, now
the Department of Energy and Environmental Protection.
   7
     Maguire defined windrows as ‘‘basically long rows of material to be
turned over throughout the year . . . to decompose and turn into essentially
soil and compost.’’